THE STATE OF SOUTH CAROLINA
                          In The Court of Appeals

            Bryan Okeith Seabrook, Appellant,

            v.

            Town of Mount Pleasant and Rae Wooten, in her Official
            Capacity as Coroner of Charleston County, Defendants,

            Of which Town of Mount Pleasant is the Respondent.

            Appellate Case No. 2017-002532



                           Appeal From Charleston County
                       J. C. Nicholson, Jr., Circuit Court Judge


                                Opinion No. 5786
                 Heard September 9, 2020 – Filed December 23, 2020


                                    AFFIRMED


            Mark Andrew Peper, Sr., of The Peper Law Firm, P.A.,
            of Charleston, for Appellant.

            Timothy Alan Domin and Daniel Paul Ranaldo, both of
            Clawson & Staubes, LLC, of Charleston, for Respondent.


HEWITT, J.: Bryan Seabrook brought this suit claiming the warrant for his arrest
was based on a false and misleading affidavit and the Town of Mount Pleasant was
liable for arresting and prosecuting him without probable cause. The circuit court
granted the Town a summary judgment. We affirm because the affidavit supports
probable cause even when its contents are changed as Seabrook proposes.
BACKGROUND
Seabrook was arrested in 2013 roughly two months after he arrived at the hospital
with his girlfriend's two-year-old grandson. The child was unconscious and died a
short time later.

It quickly became evident that the child had been in the custody of only three adults
that day: the child's mother, his grandmother, and Seabrook. Authorities also learned
that the child had old bruises as well as fresh bruises and that the child's fatal injuries
were likely not caused by a minor accident.

As time went on, suspicion increasingly pointed to Seabrook. The medical examiner
reportedly told police that although the child had new and old injuries, the fatal injury
likely occurred within the last twenty-four hours, would have been extremely
painful, and the child would not have acted normally afterwards. This implicated
Seabrook because nobody contested the child was happy and eating when the child
was left in Seabrook's exclusive care starting around 4:30 in the afternoon. Also,
the child's three and four-year-old sisters said that they saw Seabrook strike their
brother, that Seabrook instructed them to keep this a secret, and that Seabrook told
them their brother had gone to heaven.

Police coordinated with the solicitor's office and secured a warrant for Seabrook's
arrest shortly after their conversation with the medical examiner. Seabrook was
arrested in May 2013 and later indicted for homicide by child abuse.

Seabrook did not post bond for about a year and a half. About a year after he did
post bond, the solicitor's office dropped the charges. Among other things, the
solicitor noted the medical examiner's revised opinion that stated the fatal injury
could have resulted from a minor blow that aggravated the child's previous injuries.
Seabrook filed this suit not long after his criminal charge was dropped.

Seabrook's complaint contained three causes of action—false arrest, gross
negligence, and malicious prosecution—but his overarching argument was that the
arrest warrant relied on an affidavit containing false and misleading statements.

The circuit court granted the Town's motion for summary judgment for a number of
reasons. Included among them was that probable cause to arrest Seabrook existed
as a matter of law, even taking into consideration the alleged omissions and mistakes
during the warrant process.
ANALYSIS
We begin by specifying the appropriate claim for this sort of circumstance. There is
no viable claim in this case for false arrest. Seabrook's able counsel candidly
conceded the arrest warrant was valid on its face. Precedent explains "one arrested
pursuant to a facially valid warrant has no cause of action for false arrest." Carter
v. Bryant, 429 S.C. 298, 306, 838 S.E.2d 523, 528 (Ct. App. 2020). If the arrest
nevertheless lacked probable cause, the appropriate claim is for malicious
prosecution. Id.

There is also no viable claim for negligence or gross negligence. Seabrook contends
the officers negligently arrested him without probable cause.               This is
indistinguishable from his malicious prosecution claim.

The parties concede the Town would be liable if officers misstated or omitted
material facts during the warrant process and did so intentionally or recklessly. It is
a well-settled feature of criminal law that someone arrested pursuant to a facially
valid warrant may bring a post-arrest challenge to probable cause if evidence shows
the police misled the magistrate either recklessly or on purpose. See Franks v.
Delaware, 438 U.S. 154 (1978). We mentioned in Carter that although some other
courts have held it is logical to extend this feature of criminal law to civil tort claims,
we were not aware of a South Carolina decision that did so. 429 S.C. at 311–12, 838
S.E.2d at 530–31. We apply this framework here because the parties have accepted
it.

The warrant in this case was based on a police officer's affidavit. Seabrook contends
three sentences in the affidavit contain false and misleading information.

First, Seabrook claims the police misrepresented who was supervising the child
before the child died. The officer wrote in the affidavit that Seabrook had custody
of the child on the day of the child's death and "sole custody" after 4 o'clock.
Seabrook says three adults supervised the child on the day in question and the child
was not in Seabrook's sole custody until 4:30.

Second, Seabrook disputes the description of the child's injuries. The affidavit
explained the child suffered "fatal acute abdominal injuries, resulting from blunt
force trauma." Seabrook believes this implies the fatal blow was inflicted shortly
before the child died and is not faithful to the medical examiner's explanation that
an "acute" injury is an injury occurring in the last twenty-four hours.

Third and finally, Seabrook believes the affidavit wrongly suggested there were
onlookers who could definitively say Seabrook inflicted the fatal blow. The affidavit
stated "eyewitnesses" reported seeing Seabrook strike the child shortly before the
child became unresponsive. Seabrook claims the affidavit should have mentioned
that the witnesses were the child's three and four-year-old sisters and that there was
some question about what the children could reliably say, given their ages.

We agree with the circuit court that the affidavit would support probable cause even
if it was revised as Seabrook proposes. There is no Franks violation if the
"corrected" affidavit establishes probable cause. See State v. Missouri, 337 S.C. 548,
554, 524 S.E.2d 394, 397 (1999). Probable cause is not an exacting standard. It
only requires evidence that would cause "an ordinarily prudent and cautious person"
to have a good faith belief that the arrestee is guilty of a crime. Wortman v.
Spartanburg, 310 S.C. 1, 4, 425 S.E.2d 18, 20 (1992).

We understand Seabrook's desire that the affidavit specify precisely when he
assumed sole custody of the child, explain that the fatal injury could have occurred
up to twenty-four hours before the child's death, and disclose that the witnesses who
reported seeing Seabrook strike the child were young children. Still, these revisions
do not change the affidavit's core facts. Hospital staff deemed the child's death to
be suspicious. A medical investigator opined the fatal injury was likely inflicted
within twenty-four hours of the child's death. Seabrook brought the child to the
hospital after the child had been in Seabrook's exclusive custody for over an hour.
The child's young siblings told authorities they witnessed Seabrook strike the child.

It is worth mentioning that many police officers are not lawyers and that affidavits
are often written "in the midst and haste of a criminal investigation." United States
v. Ventresca, 380 U.S. 102, 108 (1965). Officers "cannot be expected to include in
an affidavit every piece of information gathered in the course of an investigation."
United States v. Colkley, 899 F.2d 297, 300 (4th Cir. 1990). Like the circuit court,
we are convinced the core facts noted above would lead someone of ordinary
prudence to form a good faith belief Seabrook was guilty of a crime.

Finally, we respectfully disagree with Seabrook's argument that this case is
controlled by precedent explaining South Carolina treats probable cause as a
question of fact that must ordinarily go to the jury. See, e.g., Jones v. City of
Columbia, 301 S.C. 62, 65, 389 S.E.2d 662, 663 (1990). Probable cause can "be
decided as a matter of law when the evidence yields but one conclusion." Law v.
S.C. Dep't of Corr., 368 S.C. 424, 436, 629 S.E.2d 642, 649 (2006). This is not a
situation like Jones, in which probable cause turns on a conflict in witness testimony.

Because this issue is dispositive, we decline to address Seabrook's remaining issues.
See Futch v. McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d
591, 598 (1999) (stating an appellate court need not address remaining issues when
a prior issue is dispositive).

CONCLUSION

Based on the foregoing, the grant of summary judgment is

AFFIRMED.

THOMAS and HILL, JJ., concur.